Citation Nr: 1124379	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity weakness, to include as secondary to the service-connected lateral epicondylitis of the right and left elbows.  

2.  Entitlement to a disability rating higher than 40 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating higher than 10 percent for peripheral sensory neuropathy of the right lower extremity.    

4.  Entitlement to a disability rating higher than 10 percent for peripheral sensory neuropathy of the left lower extremity.    


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968, and from March 1974 to November 1983.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

The Veteran requested a hearing before a Veterans Law Judge in his August 2007 substantive appeal.  However, in a June 2008 communication, the Veteran clarified that he no longer desired a hearing on appeal.  Therefore the hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2010).  

The Board is cognizant that a request for a total disability rating based on individual employability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case the Veteran explicitly raised a separate claim for a TDIU, which was separately adjudicated by a November 2007 rating decision.  The Veteran did not perfect a timely appeal to that denial.  Accordingly, the Board has not considered a claim for a TDIU as part of the claims for increase on appeal and does not have jurisdiction of that issue at this time.

The claims for service connection for bilateral upper extremity weakness, and for increased ratings for peripheral sensory neuropathy of the right and left lower extremities are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.

FINDINGS OF FACT

The appellant has withdrawn his appeal seeking entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine by the appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2010).

In August 2007, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement to service connection for bilateral upper extremity weakness, claims for separate ratings higher than 10 percent for peripheral sensory neuropathy of the right and left lower extremities, and the claim for a rating higher than 40 percent for degenerative disc disease of the lumbar spine, as identified in the July 2007 statement of the case.  In June 2008 the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claim for a rating higher than 40 percent for degenerative disc disease of the lumbar spine.  The Veteran's statement indicating his intention to withdraw the appeal as to that issue satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Thus, although that issue was subsequently listed on an April 2011 statement from the Veteran's representative, the Veteran clearly withdrew that issue from appellate status.

As the appellant has withdrawn his appeal as to the issue of entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine, there remains no allegation of errors of fact or law for appellate consideration concerning that issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim of entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine, and must dismiss that issue.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2010).


ORDER

The appeal concerning the issue of entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine is dismissed.


REMAND

Additional development is needed prior to further disposition of the claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination to evaluate the peripheral sensory neuropathy of the right and left lower extremities was in September 2006.  Accordingly, the Veteran's last examination is well over four years old, and is stale.  Clinical and lay evidence indicates that his condition may have worsened since the most recent examination.  VA clinical notes show treatment for peripheral sensory neuropathy of the lower extremities with medication therapy that appears to be mostly ineffective, which was not previously noted on the September 2006 VA examination report.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claims.  38 U.S.C.A. § 5103A(d) (West 2002). 

In addition, the Veteran asserts that his bilateral upper extremity weakness is secondary to the service-connected lateral epicondylitis of the right and left elbows.  

VA clinical treatment notes starting in 2005, show complaints of loss of hand grip, weakness, and pain radiating from the elbows to the hands, bilaterally.  The Veteran was afforded a VA spine examination in September 2006, and the examiner opined that weakness of the arms was not related to the service-connected lumbar spine disability.  The examiner did not provide an opinion regarding whether bilateral upper extremity weakness is secondary to the service-connected lateral epicondylitis of the right and left elbows.  

Moreover, in support of his claim the Veteran submitted a medical article which noted that pain associated with tennis elbow, or epicondylitis of the elbow, could be productive of pain and weakness that would radiate from the elbow to the wrist or forearm and cause difficulty with turning a door knob, shaking hands or holding objects.  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  In light of the medical evidence submitted in support of the Veteran's claim, the Board finds that the Veteran should be afforded a VA examination to determine whether the claimed bilateral arm weakness was caused or aggravated by his service-connected lateral epicondylitis of the right and left elbows.

Additionally, associated with the claims file are VA treatment reports dated through December 2006.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any records dated after December 2006 should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since December 2006.  If the Veteran identifies any other relevant medical records, those records should also be obtained.

2.  Schedule the Veteran for a VA examination to assess the severity of his peripheral sensory neuropathy of the right and left lower extremities.  The examiner must review the claims folder and that review must be noted in the report.  All indicated tests and studies should be performed, to include electromyography and nerve conduction studies, and all findings should be set forth in detail.  For each of the lower extremities the examiner should indicate whether there is incomplete paralysis of the sciatic nerve (and whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy) or complete paralysis of the sciatic nerve (foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or lost).

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his complaints of weakness of the upper extremities.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for all opinions and reconcile the opinions with all pertinent evidence of record, including the October 2010 Mayo Clinic medical article regarding tennis elbow.  Specifically, the VA examiner should address the following:

a) Diagnose any current disability of the upper extremities.

b) Is it at least as likely as not (50 percent or more probability) that any disability of the upper extremities, to include any disability manifested by weakness, was incurred in or aggravated by the Veteran's service? The examiner must consider the Veteran's lay statements regarding the incurrence of any claimed disorders and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) Is it at least as likely as not (50 percent or more probability) that any disability of the upper extremities, to include any disability manifested by weakness, is proximately due to or the result of the Veteran's service- connected lateral epicondylitis of the right and left elbows?

d) Is it at least as likely as not (50 percent or more probability) that any disability of the upper extremities, to include any disability manifested by weakness, has been aggravated (increased in severity beyond the natural course of the condition) by the Veteran's service-connected lateral epicondylitis of the right and left elbows?

4.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


